20

2h

22

23

24

25

26

Case 2:18-cv-01525-JLR Document 20 Filed 09/19/19 Page 1 of 2

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

NORTHWEST ADMINISTRATORS, INC.,
No. €18-1525-JLR
Plaintiff,

Vv. REPLY TO JMR'S RESPONSE TO
ORDER TO SHOW CAUSE

JMR TRUCKING, INC., a Washington
corporation,

Defendant.

 

 

 

 

This is Northwest Administrator's Inc.’s reply to JMR’s Response To Order To
Show Cause. First, Jannie Richardson identified herself as Vice-President of JMR
Trucking, Inc. on or around May 24, 2019 when she was served. (Dkt. 11 (page 1 of
1)). Nonetheless, even if she is not the Vice-President, JMR was still properly served
throughout this case. (Dkts. 4, 11, 15, and 16).

Second, Northwest Administrators, Inc. (NAI) notified JMR, through Seth
Sondenaa’s emails, that JMR had provided some documents to NAI related to the
audit, but JMR still needed to provide additional documents back then (Dkt. 8-1
(pages 547-558)). JMR still needs to provide the documents related to the audit as

set forth in Plaintiff's complaint.

REPLY TO RESPONSE TO ORDER
TO SHOW CAUSE — CI8-1525-JLR Reid, McCarthy, Ballew & Leahy, L.Lp
Page I ATTORNEYS AT LAW

GAOL-O19993 1SUMR Trucking 414717 etc. 6-1-14-\ReplyJMR doc 100 WEST HARRISON STREET * NORTH TOWER, SUITE 300
SEATTLE, WASHINGTON 98119
TELEPLONE: (206) 285-0464 « FAX: (206) 285-8925
19

20

21

22

23

24

25

26

 

 

Case 2:18-cv-01525-JLR Document 20 Filed 09/19/19 Page 2 of 2

DATED this (4 day of September, 2019.

REID, McCARTHY, BALLEW & LEAHY,
L.L.P.

Thomas A.‘Leahy/ WSBA # 26365
Attorney for Plaintiff

REPLY TO RESPONSE TO ORDER

TO SHOW CAUSE — C18-1525-JLR Reid, McCarthy, Ballew & Leahy, LLP.
Page 2 ATTORNEYS AT LAW
GAO1-01999\5 15UMR Trucking 414717 ete. 6-1-14-\ReplyJMR.doc 100 WEST HARRISON STREET * NORTH TOWER, SUITE 300

SEATTLE, WASHINGTON 98119
TELEPHONE: (206) 285-0464 © FAX: (206) 285-8925
